DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
Applicant’s arguments, see pages 7-8, filed 01-01-2022, with respect to claims 1, 3, 5-9, 11, 13 and 14-16 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-9, 11, 13 and 14-16 has been withdrawn. 

Claims 1, 3, 5-9, 11, 13 and 14-16 are now allowed.

	The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Robbins. (20140160576 A1) teaches as in claim 1
“A freeform prism-lens group, comprising: a primary prism; a first auxiliary lens; and a beamsplitter film between the primary prism and the first auxiliary lens and having a predetermined beamsplitting ratio; and a second auxiliary lens, wherein the second auxiliary lens has a first surface proximal to, and with a same shape as  freeform surface of the primary prism; wherein: the first auxiliary lens has a first optical surface substantially conforming to a neighboring freeform surface of the primary prism; and the first auxiliary lens has a second opposing optical surface distal from the primary prism that is planar, aspheric, or spherical with a curvature radius greater than 100 mm; a gap with a predetermined thickness of not more than 1 mm is configured between the first 
as in claim 15 “A near-eye display apparatus including a freeform prism-lens group comprising; a primary prism; a first auxiliary lens; and a beamsplitter film between the primary prism and the first auxiliary lens with beamsplitting ratio; a micro-display (MD), positioned over a first freeform surface of the primary prism and light emitted from the MD enters body of the primary prism via the first freeform surface”,
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 15, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “the second optical surface of the first auxiliary lens and the second surface of the second auxiliary surface do not extend beyond an outer edge of the primary prism in an optical axis direction, such that a maximum thickness is minimum of the freeform prism-lens group in the optical axis direction; the primary prism having an extended edge portion, that extends beyond the neighboring freeform surface with the beamsplitter film,  having a non-freeform surface and smooth transition between the freeform portion and the non-freeform surface have a smooth transition”  and 
as in independent claim 15 with the allowable feature being the freeform prism-lens group is configured to magnify an image displayed by the MD to realize a field of view larger than 50 degrees; the primary prism is injection-molded with an optical resin 

    PNG
    media_image1.png
    69
    495
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        February 11, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872